UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7442



BENTLEY LOCKLEAR,

                                             Plaintiff - Appellant,

          versus


COUNTY OF HARNETT; D. WHITTENTON, Officer and
other U/K Officers; CITY OF DUNN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-9-5-BO)


Submitted:   February 24, 2000              Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bentley Locklear, Appellant Pro Se.    Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina; Billy Ray
Godwin, Jr., Dunn, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bentley Locklear seeks to appeal the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1999) action.     We

dismiss the appeal for lack of jurisdiction because Locklear’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on August

17, 1999.     Locklear’s notice of appeal was filed on October 11,

1999.*   Because Locklear failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




     *
       For the purposes of this appeal we assume that the date
Locklear wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).


                                 2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3